Citation Nr: 1435624	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-50 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that the Veteran had previously requested a videoconference hearing.  However, in a June 2012 statement, he withdrew his request for a hearing before the Board.

The Virtual VA paperless claims processing system contains documents regarding this appeal, including electronic copies of VA outpatient treatment records, which were considered in the March 2013 Supplemental Statement of the Case (SSOC). The Veterans Benefits Management System (VBMS) contains further evidence including additional VA medical records received after the March 2013 SSOC.  However, those documents are either irrelevant to the issues on appeal or are duplicative of the evidence already contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in January 2013 in connection with his claim for a higher initial evaluation for ischemic heart disease.  However, the examiner referred to diagnostic exercise tests conducted in April 2010 and EKG and chest x-ray obtained in November 2009 rather than performing a contemporaneous evaluation.  Therefore, the Board finds that an additional examination is needed.

The Veteran was also afforded a VA examination in June 2008 in connection with his claims for service connection for bilateral hearing loss and tinnitus. The examiner opined that the disorders were less likely than not related to the Veteran's military service because of the lack of proximity between service and the onset of hearing loss.  The Board finds that the VA examiner's rationale is inadequate. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, a February 2013 VA audiology examiner stated that he could not render an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation because there were inconsistent test results.  Therefore, the Board finds that an additional medical opinion is needed.  

Accordingly, these claims are REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for ischemic heart disease, bilateral hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected ischemic heart disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

* the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope

* whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year

* whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction

* whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray (The February 2013 VA examination relied on testing in 2009 and 2009.  More recent testing should be used to make this determination.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss and tinnitus manifested during or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. He is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



